CRAWLEY, Judge.
The final judgment of divorce in April 1992 included the parties’ stipulation that they would have joint custody of their two minor children, with primary custody alternating *328every six months. In October 1994, the father petitioned for a finding of contempt against the mother and for a modification of the judgment, alleging that the mother had interfered with the father’s visitation; he also requested that custody be awarded to him. The mother filed a eountercomplaint for a finding of contempt and for a modification and requested that custody be awarded to her.
At the hearing both parents presented testimony and other evidence. The trial court announced that it would conduct an in camera examination of the minor children. The father objected, but the court conducted an in camera examination. The trial court granted custody to the mother, with visitation rights to the father. The father appealed.
In the absence of a waiver or consent, a private interview by the trial court with minors in chambers cannot be condoned. Ex parte Berryhill, 410 So.2d 416 (Ala.1982). Therefore, the judgment of the trial court is reversed and the cause is remanded for proceedings consistent with this opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
YATES and MONROE, JJ., concur.
ROBERTSON, P.J., dissents.